DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumhyr, US Publication No. 2005/0113972.

Regarding Claim 1, Kumhyr teaches a charge management device for managing battery charge of a plurality of robots in an environment where a charging device is shared by the plurality of robots (Kumhyr paragraph [0016], see nesting station that manages battery charging for a plurality of robotic devices), the charge management device comprising: 
a waiting information acquisition unit configured to acquire waiting information related to whether there is a robot which cannot use the charging device and is waiting, because another robot is charging a battery using the charging device (Kumhyr paragraphs [0016], [0022] and [0025]-[0026], wherein the nesting station includes a processor that is able to access a schedule of charging times, the schedule indicating time slots which are assigned to robots that are waiting to be charged); and 
a charge suspension control unit configured to, when there is a robot which cannot use the charging device and is waiting, control the other robot to suspend charging a battery (Kumhyr paragraphs [0025]-[0027], wherein charge is suspended upon the expiration of an assigned time slot for a robot that is charging).

Regarding Claim 4, Kumhyr further teaches wherein the charge suspension control unit controls the other robot to immediately suspend charging the battery or controls the other robot to suspend charging the battery after a predetermined time (Kumhyr paragraphs [0025]-[0027], wherein charge is suspended upon the expiration of an assigned time slot).

Regarding Claim 5, Kumhyr further teaches wherein the waiting information includes a wait possible time in which the robot which cannot use the charging device and is waiting can continue to wait without running out of a battery (Kumhyr paragraphs [0025]-[0026], wherein the time until the scheduled time slot for the robot is the wait possible time), and 
the charge suspension control unit controls the other robot to suspend charging the battery based on the wait possible time (Kumhyr paragraphs [0025]-[0027], wherein 

Regarding Claim 6, Kumhyr further teaches wherein the charge suspension control unit controls the other robot to suspend charging the battery before the wait possible time elapses (Kumhyr paragraphs [0027]-[0028], wherein a high priority robot may bump the currently charging robot out of its time slot).

Regarding Claim 11, Kumhyr teaches a charge management method for managing battery charge of a plurality of robots in an environment where a charging device is shared by the plurality of robots (Kumhyr paragraph [0016], see nesting station that manages battery charging for a plurality of robotic devices), the charge management method comprising: 
acquiring waiting information related to whether there is a robot which cannot use the charging device and is waiting, because another robot is charging a battery using the charging device (Kumhyr paragraphs [0016], [0022] and [0025]-[0026], wherein a schedule of charging times is accessed, the schedule indicating time slots which are assigned to robots that are waiting to be charged); and 
controlling, when there is a robot which cannot use the charging device and is waiting, the other robot to suspend charging a battery (Kumhyr paragraphs [0025]-[0027], wherein charge is suspended upon the expiration of an assigned time slot for a robot that is charging).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kumhyr as applied to claim 1 above, and further in view of Nakagawa, US Publication No. 2013/0314036.

Regarding Claim 2, Kumhyr does not explicitly teach wherein the charge suspension control unit controls the other robot to suspend charging the battery when a remaining battery level of the other robot reaches a predetermined remaining battery level.
Nakagawa teaches wherein the charge suspension control unit controls the other robot to suspend charging the battery when a remaining battery level of the other robot reaches a predetermined remaining battery level (Nakagawa paragraphs [0037]-[0038] and [0041]-[0042], wherein charging is terminated for a plurality of devices in a charging queue upon a battery charge threshold value being reached).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known technique of wireless charging as taught by Nakagawa to improve on the charging as taught by Kumhyr, yielding the predictable results of improved charging position flexibility and charging performance.

Nakagawa teaches wherein the charge suspension control unit controls the other robot to suspend charging the battery when the remaining battery level of the other robot reaches 50% (Nakagawa paragraphs [0037]-[0038] and [0041]-[0042], wherein charging is terminated for a plurality of devices in a charging queue upon a battery charge threshold value being reached, the threshold being 50%).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known technique of wireless charging as taught by Nakagawa to improve on the charging as taught by Kumhyr, yielding the predictable results of improved charging position flexibility and charging performance.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kumhyr as applied to claim 1 above, and further in view of Cronie, US Publication No. 2016/0129793.

Regarding Claim 7, Kumhyr does not explicitly teach wherein the plurality of robots are configured to provide electrical energy to each other, and 
the charge management device further comprises a mutual charge control unit configured to control, when there is a robot which cannot use the charging device and is waiting, a first robot and a second robot in such a way that the first robot which now 
Cronie teaches wherein the plurality of robots are configured to provide electrical energy to each other (Cronie paragraphs [0018] and [0078], wherein vehicles, including robotic vehicles, are operable to charge each other), and 
the charge management device further comprises a mutual charge control unit configured to control, when there is a robot which cannot use the charging device and is waiting, a first robot and a second robot in such a way that the first robot which now needs battery charging can receive the electrical energy from the second robot which has a sufficient remaining battery level (Cronie paragraph [0045], wherein a controller identifies a vehicle having sufficient charge in order to provide energy to a vehicle needing to be charged).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known technique of charge sharing among robotic vehicles as taught by Cronie to improve on the charging of robots as taught by Kumhyr, yielding the predictable results of improved and sustained performance by the robots. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kumhyr as applied to claim 1 above, and further in view of Onnerud et al., hereinafter Onnerud, US Publication No. 2010/0121511.



a charge life management unit configured to determine necessity of battery replacement in each robot based on the charge count accumulated value.
Onnerud teaches a charge count accumulated value storage unit configured to store a charge count accumulated value of the battery of each robot (Onnerud paragraph [0033], wherein cycle count of a battery is monitored and stored), and 
a charge life management unit configured to determine necessity of battery replacement in each robot based on the charge count accumulated value (Onnerud paragraph [0033], wherein based on the cycle count, replacement of the battery is recommended).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known technique of battery replacement as taught by Onnerud to improve on the battery charging of robots as taught by Kumhyr, yielding the predictable results of improved and sustained performance by the robots. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kumhyr as applied to claim 1 above, and further in view of Campbell, US Publication No. 2017/0043671.

Regarding Claim 9, Kumhyr does not explicitly teach a plurality of the charge management devices according to Claim 1 disposed in a plurality of facilities; and 

a replacement frequency storage unit configured to store a frequency of the battery replacement for each facility; and 
a supply frequency determination unit configured to determine a supply frequency of a replacement battery for each facility according to the frequency of the battery replacement.
Campbell teaches a plurality of the charge management devices according to Claim 1 disposed in a plurality of facilities (Campbell paragraphs [0002] and [0045], wherein there are a plurality of battery service stations including charge stations and battery swap stations); and 
a centralized management device connected to the plurality of charge management devices (Campbell paragraph [0008], see control center), wherein the centralized management device comprises: 
a replacement frequency storage unit configured to store a frequency of the battery replacement for each facility (Campbell paragraphs [0053] and [0063]-[0065], wherein the inventory of batteries and their swap rate is determined and stored by the swap station controller); and 
a supply frequency determination unit configured to determine a supply frequency of a replacement battery for each facility according to the frequency of the battery replacement (Campbell paragraphs [0053] and [0063]-[0065], wherein the inventory of batteries is determined).
. 

Allowable Subject Matter

Claim 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding Claim 10, the prior art of record, whether singly or in combination, fails to teach or suggest the following claim limitations: 

a charge frequency storage unit configured to store a frequency of the battery charge for each facility; and 
a relocation determination unit configured to determine relocation of the robot so as to reduce a difference in the frequencies of the battery charge among the facilities according to the frequency of the battery charge.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC D LEE whose telephone number is (571)270-7098.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC D LEE/Primary Examiner, Art Unit 2851